Pee Cueiam,
The first fifteen specifications of error are to the action of the court below “in not sustaining” the therein recited exceptions taken by the defendant to the report of the learned referee.
Our consideration of the report, in connection with the evidence, has not convinced us that said exceptions were well taken, and hence they were rightly overruled. There appears to be nothing in any of them that requires discussion. We find no substantial error in either of the referee’s findings of fact or conclusions of law.
The only remaining specification, “ in directing judgment to be entered on the report in accordance with its findings,” cannot of course, be sustained. The entry of judgment was the logical sequence of the findings of fact and conclusions of law.
Judgment affirmed.